Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for a refund under Section 25 of the Inheritance Tax Act of Illinois for inheritance tax overpaid. The Attorney General in behalf of the State of Illinois, comes and makes his statement and sets forth therein that from an examination of the documentary evidence and proofs filed in support of said claim that he finds said documentary evidence and proof sufficient to prove the correctness of the material allegations of the declaration and sufficient to establish the validity of the claim and accordingly the Attorney General consents to an award in this case in favor of said claimants in the sum of $71,600.01 together with interest thereon at the rate of 3 per cent per annum from Dec. 6th, 1924, to date of payment of said claim. Therefore it is recommended by this court that" claimant be awarded the sum of $71,600.01, together with interest therein at the rate of 4 per cent per annum from Dec. 6th, 1924, to date of payment of said claim.